Title: From Alexander Hamilton to Samuel Hodgdon, 30 August 1799
From: Hamilton, Alexander
To: Hodgdon, Samuel


          
            Sir,
            New York August 30. 1799.
          
          You can in
          I have received your letter of the twenty sixth instt.
          You can inform the Contractor that the new Artillery coats may be made in the same way with the coat that which is now heretofore worn. Yellow buttons will be substituted in the place of white which was directed by the new arrangement.
          A model of the Cavalry coats will be furnished shortly—I have heretofore expressed to you my desire to receive Returns of the Cloathing & other articles issued from time to time. would be extremely useful to me, and I would thank you to furnish me with them in future. This has not been the case. The information is a necessary guide to me.
          With great consideran. &c: &c:
        